Citation Nr: 0022979	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  98-03 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim seeking service connection 
for a bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard T. Foss-Lacey, Associate Counsel


INTRODUCTION

The veteran had active service from May 1971 to July 1974.  
He also served in the Army National Guard and Army Reserves 
with periods of active duty for training and inactive duty 
for training; he retired from reserve service in March 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) for appellate review following adverse rating 
determinations by the Salt Lake City, Utah, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The 
appellant was afforded a Travel Board hearing before the 
undersigned Board Member in October 1998.  A transcript of 
the Travel Board hearing is of record, and has been 
considered by the Board.

The Board notes that this claim was previously before it in 
March 1999, at which time it was remanded to the RO for 
development.  There has been full compliance with the Board's 
remand instructions.


FINDINGS OF FACT

1.  In a rating decision dated in November 1974, the RO 
denied entitlement to service connection for a hearing loss, 
and apprised the appellant of that determination.  He did not 
appeal the denial of service connection for hearing loss.

2.  The evidence submitted subsequent to the November 1974 
determination bears directly and substantially upon the 
specific matter under consideration and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

3.  The claim of entitlement to service connection for 
bilateral hearing loss is not supported by cognizable 
evidence showing that it is plausible or capable of 
substantiation.


CONCLUSIONS OF LAW

1.  The November 1974 rating decision that denied entitlement 
to service connection for a hearing loss is final.  38 U.S.C. 
§ 4005(c) (1970); 
38 C.F.R. § 19.153 (1974).

2.  New and material evidence has been received to warrant a 
reopening of the claim of entitlement to service connection 
for a bilateral hearing loss.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

3.  The claim of entitlement to service connection for 
bilateral hearing loss is not well-grounded.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence which was of record prior to the November 1974 
rating action will be briefly summarized below.

The appellant's hearing was normal at his March 1970 
induction physical examination.  The appellant received 
treatment for otalgia and otitis on several occasions during 
military service.  On one occasion, in December 1972, he 
thought his hearing had decreased.  On his separation 
examination in May/June 1974, he reported having or having 
had hearing loss.  Audiometric examination revealed a hearing 
threshold of 30 decibels at 500 Hertz in the left ear; 
otherwise, thresholds in the 500 to 4000 Hertz range ranged 
from 0 to 15 decibels.

On VA examination in September 1974 audiometric evaluation 
revealed auditory threshold ranging from 5 to 15 in the 500 
to 4000 hertz range; thresholds were not given for 3000 
Hertz.  Speech discrimination was 100 percent in the right 
ear and 96 percent in the left ear.

The RO denied service connection for hearing loss in November 
1974 on the basis that hearing loss was not found on the last 
examination.

The evidence which has been added to the record since the 
November 1974 rating decision will likewise be summarized 
below.

VA and National Guard records from the 1980's and early to 
mid 1990's make no reference to complaints regarding hearing 
loss on the appellant's part.

On a National Guard retention examination in October 1992, 
audiological evaluation revealed pure tone thresholds of 5, 
5, 5, 0 and 10 decibels at 500, 1000, 2000, 3000 and 4000 
Hertz, respectively, in the right ear and 20, 25, 15, 25 and 
35 Hertz, respectively, in the left ear.  

The appellant filed a claim for compensation for left ear 
hearing loss in July 1993.  He did not mention problems with 
his right ear hearing at that time but in November 1993, he 
alleged that he suffers from a bilateral hearing loss due to 
ear infections while in the military.

In his July 1995 substantive appeal, the appellant maintained 
that that noise exposure to which he was subjected during 
active duty "could have caused some hearing loss."  He 
urged as well that in-service ear infections "would cause 
hearing loss."

In a July 1995 statement an Army Reserves "buddy" reported 
that he served in the same unit with the appellant from 1978 
to 1990 and was familiar with the appellant's operation of 
heavy equipment around aircraft for extended periods.  The 
buddy stated that the hearing protection issued was in poor 
condition and obsolete.  He believed that noise exposure 
during such service is a possible cause of hearing loss.  He 
wrote, "It would be my opinion, that exposure to noise of 
this nature for extended periods of time could result in 
hearing loss."  The "buddy" is not reported to be a 
medical professional.  In a May 1997 statement, this same 
"service buddy" repeated the above and added that when 
talking to the appellant about refueling operations, he had 
to raise his voice because the appellant could not hear him.  
He related having to repeat himself because the appellant 
said his ears were ringing and felt plugged up.  Lastly, the 
"service buddy" offered that same opinion as above.

The appellant went for VA treatment/evaluation in January 
1998.  He claimed at that time that he had been suffering 
from bilateral hearing loss for a period of 6 years.  He 
reported a history of military noise exposure but no civilian 
noise exposure.  Audiological evaluation results revealed 
pure tone thresholds of 30 decibels at the 4000 Hz level on 
the left.  All other thresholds bilaterally ranged from 0 to 
10 decibels.  Discrimination ability was 100 percent 
bilaterally.

In October 1998, the appellant was afforded a Travel Board 
hearing before the undersigned Board Member.  He again 
pointed to ear infections during his active military service.  
Then he stated that following such infection(s), he noticed a 
hearing loss.  The appellant additionally raised the issue of 
noise exposure while in Vietnam; he contended that there was 
inadequate hearing protection.

In July 1999, the appellant sought private 
treatment/evaluation for hearing loss.  According to his 
physician, audiological evaluation disclosed "a clear 
sensorineural hearing loss, asymmetric, in the left ear . . . 
."  The audiometric results appear to indicate speech 
recognition thresholds ranging from 30 to 50 decibels in the 
1000, 2000 and 4000 Hertz level.  

On VA examination in October 1999 audiometric results 
revealed pure tone thresholds of 5, 10, 5, 5 and 15 decibels 
at 500, 1000, 2000, 3000 and 4000 Hertz, respectively, in the 
right ear and 15, 15, 5, 15 and 30 decibels at 500, 1000, 
2000, 3000 and 4000 Hertz, respectively, in the left ear.  
Speech recognition scores were 96 percent in the right ear 
and 94 percent in the left ear using the Maryland CNC test.  
The VA audiologist diagnosed, "The best estimate of the 
veteran's organic hearing sensitivity is hearing within 
normal limits by VA standards bilaterally."

The same pure tone threshold and speech recognition results 
were reported during February 2000 VA examination.  The VA 
audiologist again stated, "The best estimate of the 
veteran's organic hearing sensitivity is hearing within 
normal limits by VA standards bilaterally."  She explained, 
"The veteran has normal hearing in both ears except for a 
mild hearing loss at 4000 Hz in his left ear."

Legal Criteria

I.  Finality of Decisions and Reopening Claims

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. § 20.200 (1999).  Absent appeal, a 
decision of a duly constituted rating agency or other agency 
of original jurisdiction shall be final and binding on all VA 
field offices as to conclusions based on evidence on file at 
the time VA issues written notification in accordance with 
38 U.S.C.A. § 5104 (West 1991).  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. § 20.1103 (1999) (formerly, 38 U.S.C. 
§ 4005(c) (1970); 38 C.F.R. § 19.153 (1994)).

A final and binding decision shall not be subject to revision 
on the same factual basis except as provided by regulation.  
See 38 C.F.R. § 3.105 (1999).  If new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108 
(West 1991); Hickson v. West, 12 Vet. App. 247 (1999).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans that the evidence is presumed to 
be credible was not altered by the Federal Circuit decision 
in Hodge.

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the Court.  Elkins v. West, 12 Vet. App. 209 (1999).  
Under the Elkins test, the Board must first determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, upon reopening the 
claim, the Board must determine whether, based upon all the 
evidence of record in support of the claim, the claim as 
reopened (as distinguished from the original claim) is 
well-grounded pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  
Third, if the claim is well-grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring the VA's duty to assist under 38 U.S.C.A. § 5107(b) 
(West 1991) has been fulfilled.  


II.  Well-groundedness of Claims

"[A] person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).  A 
well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the Court held that a claim must be 
accompanied by supportive evidence and that such evidence 
"must 'justify a belief by a fair and impartial individual' 
that the claim is plausible."  

For a claim to be well-grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Anderson, supra; Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (table). 

Generally, medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  Lay or medical evidence, as appropriate, may be 
used to substantiate service incurrence.  See Layno v. Brown, 
6 Vet. App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

The Court has elaborated that the second and third Caluza 
elements may also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by the submission of (a) evidence that a condition was 
"noted" during service or during an applicable presumption 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay, evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage v. Gober, 10 Vet. 
App. at 495-97.  However, even under this regulation, medical 
evidence is required to demonstrate a relationship between a 
present disability and the continuity of symptomatology if 
the condition is not one where a lay person's observations 
would be competent.  See Niemiec v. West, No. 96-920 (U.S. 
Vet. App. Dec. 1, 1999) (per curiam) (the Court found the 
veteran's claim not well-grounded where there was no medical 
evidence of a chronic psychiatric disorder manifested in 
service and where there was no medical evidence linking a 
diagnosed post-service psychiatric disorder to service); see 
also Clyburn v. West, 12 Vet. App. 296, 302 (1999); Wade v. 
West, 11 Vet. App. 302 (1998); Boyer v. West, 11 Vet. App. 
477 (1998), aff'd on reh'g, 12 Vet. App. 142 (1999).

In any case, a claim for service-connection for a disability 
must be accompanied by evidence which establishes that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) ; Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  The Court has 
repeatedly held that "[i]n the absence of competent medical 
evidence of a current disability and a causal link to service 
or evidence of chronicity or continuity of symptomatology, a 
claim is not well grounded."  Chelte v. Brown, 10 Vet. App. 
268 (1997). 

For the purposes of determining whether a claim is well-
grounded, the Board must presume the truthfulness of the 
evidence, "except when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The standard for establishing a well-grounded claim has been 
described as very low.  Hensley v. West, No. 99-7029 (Fed. 
Cir. May 12, 2000).  If a claim, however, is not well-
grounded, the application for service connection must fail, 
and there is no further duty to assist the veteran in the 
development of his claim.  38 U.S.C.A. § 5107; see Schroeder 
v. West, 12 Vet. App. 184 (1999); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).

Analysis

In a November 1974 rating action, the RO denied service 
connection for a hearing loss.  As the appellant did not 
submit an appeal as to that claim, that decision became 
final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

When the RO issued its decision, only the appellant's service 
medical records and a single VA examination report were of 
file.  The claim was denied on the basis that hearing loss 
was not shown on the most recent examination.  At his hearing 
in October 1998 the appellant testified that he had recently 
been examined and told that he had a hearing loss disability 
due to noise exposure.  Therefore, the case was remanded for 
the purpose of determining whether or not he has a hearing 
loss disability and whether any defective hearing found is 
related to noise exposure and, if so, the source of that 
noise exposure.  Examinations were accomplished pursuant to 
the Board's remand, and they are certainly new.  Because the 
examinations pertain directly to the question of whether a 
hearing loss disability exists and, if so, its etiology, they 
are probative and material to the matter being considered, 
and they must be considered to fairly decide the claim.

Additionally, in July 1999, a private physician found that 
the appellant manifested a hearing loss.  According to his 
physician, audiological evaluation then disclosed "a clear 
sensorineural hearing loss, asymmetric, in the left ear . . . 
."  The Board believes that this evidence bears directly on 
the matter being considered in this claim and must also be 
considered to fairly decide the merits of the claim.

In summary, the above are clearly relevant to the appellant's 
claim.  And for the purposes of determining materiality, the 
appellant's reported history of in-service injury - i.e., 
noise exposure - is presumed credible.  This additional 
evidence is new, and is material, speaking directly to the 
question of whether the veteran has a hearing loss.  New and 
material evidence having been received, the claim is 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The question presented then is whether the appellant's claim 
for service connection for bilateral hearing loss is well-
grounded.

Section 5107 of Title 38, United States Code, unequivocally 
places an initial burden upon the appellant to produce 
evidence that his claim is well-grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the veteran has failed to meet this burden, the Board 
finds that his claim of entitlement to service connection for 
bilateral hearing loss must be denied as not well-grounded.

The Board reiterates the three requirements for a well-
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay, evidence of 
in-service incurrence or aggravation of a disease or injury; 
and 
(3) medical evidence of a nexus between the claimed in-
service injury or disease and current disability.  See 
Caluza, supra. 

For VA purposes impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies of 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1999).  

In this case, the results shown on audiological examinations 
at separation from active duty, on VA examination in 
September 1974, for National Guard purposes in October 1992, 
on VA examination in January 1998 and on VA examinations in 
October 1999 and February 2000 fail to meet the requirements 
of 38 C.F.R. § 3.385 in that there are no auditory thresholds 
over 40 decibels, no decibel levels greater than 26 on three 
frequencies for any ear on any of the examinations and no 
speech recognition scores less than 94 percent.  Therefore, a 
hearing loss disability for VA purposes is not shown.  As 
there is no current disability, the first element of the 
Caluza requirements for a well grounded claim has not been 
met, and the claim is not well grounded.  This is so whether 
the appellant is claiming hearing loss as a result of noise 
exposure or ear infections in service or as secondary to his 
service-connected otitis externa of the left ear.

The Board notes the report of private audiological evaluation 
in July 1999.  However, it is unclear as to the tests used in 
that report, including whether or not the Maryland CNC test 
was accomplished.  That examination report does not include 
sufficient information to determine that the results meet the 
disability requirements of 38 C.F.R. § 3.385, and the 
evaluation consequently cannot serve to well ground the 
claim.  The VA examinations conducted by acceptable methods 
subsequent to that examination clearly show that a hearing 
loss disability as defined in the regulation does not 
currently exist.

Additionally, the statements of the appellant or from the 
appellant's "service buddy" cannot serve to well ground the 
claim.  While a lay person is competent to provide evidence 
on the occurrence of observable symptoms during and following 
service, such a lay person is not competent to make a medical 
diagnosis or render a medical opinion which relates a medical 
disorder to a specific cause.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  The appellant and his buddy are 
not competent to determine whether he has a hearing loss 
which meets the requirements to be considered a disability 
for VA purposes.

The Board notes that the RO has denied the appellant's claim 
primarily on the basis that new and material evidence has not 
been submitted to reopen the claim.  The Board has decided 
the claim on a different basis.  The United States Court of 
Appeals for the Federal Circuit has recently suggested that 
it could be a denial of due process to reopen the veteran's 
claim and decide whether or not it is well grounded without 
first giving him the opportunity to present argument and 
evidence on the question of well-groundedness.  Winters v. 
Gober, No. 99-7108 (Fed. Cir. July 26, 2000).  However, in 
this case, the appellant's arguments by implication relate to 
the initial determination of the well-groundedness of the 
claim.  He had opportunity to submit additional evidence and 
argument pursuant to the Board's remand and has done so.  The 
Board finds no prejudice to him in proceeding to the 
determination of the well-groundedness of his claim 
subsequent to reopening the claim.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The Board also notes the appellant has not indicated the 
existence of any evidence that has not already been requested 
and/or obtained which would serve to render this claim as 
well-grounded.  38 U.S.C.A. § 5103(a) (West 1991); McKnight 
v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 
Vet. App. 341, 344 (1996), aff'd sub nom. Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).  The Board views the above 
discussion as sufficient to inform the appellant of the 
elements necessary to reopen a claim for service connection 
for a bilateral hearing loss.  See Graves v. Brown, 8 Vet. 
App. 522 (1996); see Robinette v. Brown, 
8 Vet. App. at 77-8 (1995); see also McKnight v. Gober, 131 
F.3d 1483 
(Fed. Cir. 1997);  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).  


ORDER

New and material evidence has been received to warrant 
reopening the claim of entitlement to service connection for 
a bilateral hearing loss; that claim is not 
well- grounded, however, and the appeal is denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

